954 So. 2d 1278 (2007)
Robert Lee ROWLES, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-2622.
District Court of Appeal of Florida, Fifth District.
May 4, 2007.
James S. Purdy, Public Defender, and Rose M. Levering, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We conclude that the preserved issues raised in this appeal are controlled by this *1279 court's prior decisions in State v. Ducharme, 892 So. 2d 1133 (Fla. 5th DCA 2004), and Moore v. State, 909 So. 2d 500 (Fla. 5th DCA 2005), and, accordingly, we affirm.
AFFIRMED.
GRIFFIN, THOMPSON and MONACO, JJ., concur.